Citation Nr: 1645822	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-00 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for 2nd and 3rd degree atrioventricular (AV) block, status post (s/p) pacemaker implantation (claimed as heart disorder).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) served on active duty from July 1986 to October 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision rating decision of Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the issue on appeal.  

The appellant testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in March 2013.  A transcript of that hearing is of record in the appellant's Virtual VA electronic file.  

The Board remanded the instant claim in June 2015 for further development.  


FINDINGS OF FACT

1.  The appellant served in the Southwest Asia theater of operations during the Persian Gulf War.  

2.  The appellant's claimed heart disorder has been attributed to a known clinical diagnosis of 2nd and 3rd degree AV block, s/p pacemaker implantation due to electrical heart disease.  

3.  The preponderance of the competent and credible evidence of record fails to establish that the 2nd and 3rd degree AV block, s/p pacemaker implantation is etiologically related to the appellant's active service.  



CONCLUSION OF LAW

Second and 3rd degree AV block, s/p pacemaker implantation, was not incurred in, or aggravated by, active service, and is not the result of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

With respect to his claim decided herein, neither the appellant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The appellant was notified via letters dated in September 2010 and March 2012 of the criteria for establishing service connection, and Persian Gulf regulations, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He was additionally notified of how VA determines disability ratings and effective dates if service connection is awarded.  With those letters, the AOJ effectively satisfied the remaining notice requirements with respect to the issue decided on appeal.  

As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the appellant was provided the notices, the matter was readjudicated in a supplemental statement of the case. 

Therefore, adequate notice was provided to the appellant prior to the transfer and recertification of his case to the Board which complied with the requirements of
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist an appellant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore, appellate review of the issue decided herein may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The AOJ has obtained the appellant's service treatment records and VA outpatient treatment records.  Additionally, the appellant has submitted private treatment records.  The Board has additionally reviewed the appellant's Veterans Benefits Management System (VBMS) and Virtual VA electronic claims files.  

The appellant was afforded VA examinations in April 2011, March 2012, and November 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board provided an April 2011 VA examination and then a March 2012 VA examination was obtained to further develop the April 2011 examination.  The November 2015 VA examination was the result of a June 2015 Board remand so that the additional VA examination could be obtained which addressed all contentions raised by the appellant.  The Board finds that the VA examinations and opinions throughout the appeal address all of the appellant's contentions and are adequate.  They considered all of the pertinent evidence of record, the statements of the appellant, and provide a sufficient rationale for the opinions stated, relying on and citing to the records reviewed.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal decided herein has been met. 38 C.F.R. § 3.159(c)(4).  

Further, the appellant was provided an opportunity to set forth his contentions at a March 2013 Travel Board hearing. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfills two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the VLJ identified the issue on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including cardiovascular-renal disease, including hypertension, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  The provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

In addition, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, to a degree of 10 percent or more.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).  Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus evidence of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See Gutierrez v. Principi, 
19 Vet. App. 1 (2004).  

Persian Gulf veteran means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e).  

For purposes of § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez, 19 Vet. App. at 8-9.  

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).  

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

Lastly, compensation shall not be paid under § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c). 

Here, the appellant's personnel records reflect service in Southwest Asia during the Persian Gulf War.  Thus, the Board finds that the appellant is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 and could thus potentially qualify for service connection under 38 C.F.R. § 3. 317.  

Service treatment records do not show findings, treatment, or diagnoses of 2nd and 3rd degree AV block.  

In April 2011, the appellant underwent a VA examination.  Post-service medical records reflect that the appellant first had problems in 2007 with his heart when he was at his daughter's cross country track meet and while running on the side of the track, he experienced fatigue, and felt as if he had the flu.  Later, he was working for a friend at a tree farm and while lifting a tree, his arms became very heavy and he was transported to the emergency room to rule out myocardial infarction.  He was kept for evaluation and a stress test was performed and he was found to have a heart rate of 29.  He was taken to the operating room and a cardiac pacemaker was placed.  He denied shortness of breath, no chest pains, but stated that he had some discomfort from the placement of the pacemaker battery, which was daily.  He was employed as a mechanic and had to lift things overhead.  He asserted that this was very aggravating to him.  

It was noted that the appellant was exposed to nerve agent pills, PB, as prevention of exposure to nerve agents.  He was in Saudi Arabia and Kuwait and he took the nerve pills in 1991 (January to March).  He was also exposed to oil field fires and some type of chemical gas after an ammunition bunker blew up, and was given the word that they needed to put their gas masks on due to exposure.  He was unaware of the type of gas to which he was exposed.  Examination showed he had a normal heart size as determined by an echocardiogram.  His ejection fraction was greater than 50 percent.  An opinion was requested and the examiner stated that it would be mere speculation to determine that the PB tablets provided to the appellant during his service in the Persian Gulf War caused his 3rd degree heart block requiring a pacemaker.  According to Uptodate.com, PB tablets can have an adverse effect of arrhythmias, (especially bradycardia) AV block, cardiac arrest, decreased carbon monoxide, flushing, hypotension, syncope, and tachycardia.  According to the examiner, following review of multiple studies with regard to PB, the conclusion showed studies of PB in patients with underlying medical problems are different to generalize to the normal healthy population because the disease state may affect the outcome of the response.  The incidence of drug-related cardiac arrhythmias appeared to be approximately 1 percent and reversible with a decrease dosage of PB.  After much research, the examiner found that there were contradictory findings related to long-term effects of PB tablets and heart block.  

In March 2012, a VA opinion was provided regarding whether the appellant's exposure to Sarin was related to his heart disorder.  The examiner opined that it was less likely than not that the 2nd and 3rd degree AV block was incurred in or caused by the claimed in-service Sarin.  The examiner stated that essentially the opinion of whether exposure to Sarin was the cause of the appellant's heart condition would be the same as for the PB exposure opinion.  There was much speculation and even some possible "links" between Sarin and heart conditions, but unfortunately there was, as yet, no good conclusive studies that showed cause and effect.  At present, it was still speculation that the Sarin would be a cause of heart problems in humans.  Therefore, for this amended opinion, Sarin should essentially be included in the opinion about the PB.  

In March 2013, the appellant testified at a Travel Board hearing.  He testified that he believed that chemical gases (Sarin and PB) the Iraqis used during the Gulf War caused his heart disease.  He noted that no treatment or diagnosis of heart disease was shown in service.  He stated that he performed research and his problem was a match for Sarin gas contamination.  He also testified that there was no doctor that told him that AV block was related to exposure to chemical gas in SW Asia and there was not a doctor that told him the opposite.  Only a monitoring doctor said the block could be caused by something that was traumatic such as a car accident, a severe fall, or a blow to the head.  

The appellant underwent a VA examination in November 2015.  The appellant had been diagnosed with heart block and an implanted cardiac pacemaker.  At the time of the examination, he reported that he lifted 50 pounds as a mechanic on a regular basis.  This was done without chest pain or dyspnea.  He participated in Desert Shield in Saudi Arabia and Desert Storm in Saudi Arabia and Kuwait.  He underwent an echocardiogram in March 2015 with no evidence of cardiac dilation.  His left ventricular ejection fraction was 50-55 percent.  He stated that his heart condition impacted his ability to work as he had to attend pacemaker follow-ups.  

A medical opinion was provided in connection with the examination.  The examiner stated that it was less likely than not that the appellant's heart condition was incurred in or caused by service while serving on active duty or after service and related to the Persian Gulf service.  The appellant's military service ended 12 years prior to the onset of his symptoms and the diagnosis of his heart condition.  The heart condition occurred 15 years post Persian Gulf service.  The appellant had a pacemaker implant in December 2007.  There was no medical or scientific evidence of late-occurring cardiac effects of low level Sarin exposure.  There was no medical or scientific evidence of long term effects of PB exposure.  There was also no evidence to support the appellant's claim of possible low level exposure to Sarin or other environmental chemical agents while serving on active duty in the Gulf.  

The appellant stated that he had no definite hard information he was exposed to Sarin.  He expressed a dump was bombed and a cloud went over Saudi Arabia.  He saw something launched in Saudi Arabia, an alarm went off to MOP level 4, and the service personnel got in their gear.  He stated that he could not tell if there was an exposure.  He denied he or anyone in his unit experienced symptoms, received treatment, or was sent for medical treatment.  The examiner stated that review of the DOD records did not support that the appellant was near the site which was Khamisiyah, Iraq in 1991.  The appellant was in Saudi Arabia at the time.  There was no medical or scientific evidence of Sarin gas or other chemical exposures causing Mobitz 2-second degree heart block years after any exposure.  The findings were the same for PB many years after cessation of the medication.  PB was said to have a short half-life and 80 to 90 percent clearance (urine) from the body occurred in less than 24 hours.  Further, the examiner stated that there was no documentation of Sarin gas or any other chemical exposure occurring during the appellant's military service.  The appellant stated that he was an organizational auto mechanic in service.  He denied ever being in Iraq.  A US Department of Defense Press Release in July 1997 reported that no US units were close enough to demolitions to experience any noticeable health effects at the time of the event in Khamisiyah, Iraq.  This indicated that long term health effects were unlikely.  The National Academy of Sciences conducted extensive searches of epidemiological literature published since 2005, concluding that the evidence did not show that Gulf War Veterans had an increased risk of cardiovascular disease in comparison to non-deployed Veterans.  The NAS committee concluded that there was not an increased risk, and the update committee found that there was inadequate or insufficient evidence to determine whether an association existed or limited or suggestive evidence of no association with deployment to the Gulf War.  

The examiner opined that it is less likely than not that the appellant's 2nd and 3rd degree heart block represented undiagnosed illness, diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, diagnosable chronic multisymptom illness of partially explained etiology, or was of service onset or otherwise related to an exposure while on active duty in the Persian Gulf.  

The 2nd and 3rd degree AV block is a diagnosed condition.  It was explained as a single diagnosed illness with a specific etiology.  Heart block is an electrical heart disease and not a multisymptom illness.  Known etiologies of heart block do not include remote Sarin gas or environmental toxic exposure.  The list of Gulf War conditions does not include electrical heart disease.  The examiner stated that the appellant's medical history has multiple risk factors for cardiac disease to include tobacco use, hyperlipidemia, and obesity.  These risk are documented in the appellant's chart dating back to service and are well documented risk factors in the medical literature contributing to heart disease.  There was also no documentation found in the medical literature review that Sarin gas or other chemicals (PB) cause heart disease more than a decade after exposure.  The examiner noted that the appellant's symptoms and illness occurred 15 years after he reported exposure in Persian Gulf Service.  While pesticide and PB use appeared to have been widespread during the Gulf War, there was no evidence that Gulf War Veterans suffered acute toxicity from either nerve gas or pesticides on a wide scale during and after the conflict.  

Additionally, Sarin gas exposure at the time of exposure could cause rapid or slow pulse along with severe neurological symptoms.  It is a life-threatening situation that requires immediate treatment.  The appellant denied he or anyone in his unit was treated for any symptoms of alleged exposure.  No symptoms of Sarin gas or other chemical exposures were experienced by the unit.  

The appellant also submitted various internet articles in an attempt to substantiate his claim.  They included studies on mice that showed signs of exposure to low dose Sarin gas within 10 weeks to exposure, and marines that blame illness on Gulf duty, indicating that they may be linked to a Scud missile explosion.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for  2nd and 3rd degree AV block, s/p pacemaker implantation, under the presumptive provisions relating to Persian Gulf claims.  To whatever extent the appellant has at any point suffered from a disability manifested by 2nd and 3rd degree AV block, this condition has been ascribed to a known clinical diagnosis, which precludes service connection under the statutes and regulations that govern claims based upon service in the Persian Gulf.  (Those provisions require a qualifying chronic disability as defined above, such as an undiagnosed illness.).   Indeed, in this regard, the Board notes that appellant's VA examiners specifically found the appellant's complained-of symptoms to be fully accounted for by his electrical heart disease of heart block, which is a diagnosable disorder.  

The Board does not doubt the sincerity of the appellant's belief that he has AV block due to undiagnosed illness related to his service in Southwest Asia.  However, as a lay person without the appropriate medical training or expertise, he is not competent to provide a probative opinion on a complex medical matter such as the diagnosis or etiology of a current disability, undiagnosed illness, or medically unexplained chronic multisymptom illness.  The VA examiners clearly took into account the appellant's complaints and arrived at medical conclusions contrary to his claim and attributed his claimed symptoms to a known clinical diagnosis, which is not a qualifying illness as defined by 38 C.F.R. § 3.317.  The Board relies on the examining physician's opinions in this case as they are based on objective evidence, medical expertise, and the appellant's history and assertions.  No contrary medical opinions on this matter are of record.  

In short, the Board finds that the appellant's claimed symptoms have been fully attributed to a clinical diagnosis and thus is not a qualifying chronic disability under § 1117.  Thus, the theory that the appellant has undiagnosed illness or a medically unexplained chronic multisymptom illness manifested by a heart disorder (AV block) that is related to his service in Southwest Asia does not have merit.  For all the foregoing reasons, the Board finds that the appellant's claim on appeal must be denied under 38 C.F.R. § 3.317.  

The Board further notes that, in cases where a veteran applies for service connection under 38 C.F.R. § 3.317, but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 
38 U.S.C.A. §§ 1110 and 1131 is warranted. 

Although the appellant has primarily asserted that his 2nd and 3rd degree AV block is due to an undiagnosed illness, an argument can be made that the disorder may be related to service.  The Board is required to assess the credibility and probative weight of all relevant evidence, including the credibility of the appellant's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The appellant is competent in some cases to self-diagnose some disorders despite his status as a lay person.  However, he is not competent to diagnose 2nd and 3rd degree AV block, as this is not a disorder that may be diagnosed by unique and readily identifiable features, and thus requires a determination that is "medical in nature." See Jandreau, 492 F.3d at 1377, n.4.  Nevertheless, the appellant's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

 With respect to his AV block, the Board has also considered the appellant's statements regarding continuity of symptoms.  However, in a decision the United States Court of Appeals for the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  His heart disorder (AV block) claim is not a disease identified under 3.309(a).  As such, continuity of symptomatology is simply not applicable in the present case.  Further, as AV block is not a chronic disease presumptive disorder, service connection may not be established even if such had been shown within one year of service discharge, which is not shown herein.

Having determined that the appellant's alleged clinical history regarding his heart disease (AV heart block) is inapplicable, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the appellant's AV heart block to service, despite his contentions to the contrary.  In fact as noted above, the VA examiner determined there was no etiological link between his currently diagnosed 2nd and 3rd degree AV block and active duty.  Adequate rationale was provided, as noted above.  There are no contradictory opinions, except those of the appellant, of record.  The Board reiterates that he is competent to report symptoms as they come to them through his senses.  However, AV heart block is not the type of disorder that a lay person can provide competent evidence on regarding questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the appellant during the current appeal.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

 In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  


ORDER

Service connection for 2nd and 3rd degree AV block, s/p pacemaker implementation (claimed as heart disorder), is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


